Exhibit A

John Nemanic

William Campbell

Colin Campbell

Lillian Campbell

Scott Swedorski

Elliot Noss

Parman Holding Corp.

STI Ventures N.V.

Yossi Vardi

Redel Inc.

Scorpio Communications Ltd.

Poalim Nechasim (Menayot) Ltd.

Eurocom Communications Ltd.

XDL U.S. Holdings Inc.

FIBI Investment House Ltd.

Michael Cooperman

Saville Levin

Ann Elliott

David Keating

John Jacobi

Samurai Trading Corporation

David Woroch

Graham Morris

Riva Kogan

Robert Young

Stanley Stern

Rebecca Sobol

Jonathan Corbet

Dennis Tenney

Galen Forest Cook

Elizabeth Coolbaugh